Citation Nr: 0843201	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-21 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder 
and schizophrenia.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder and 
schizophrenia.

3.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $7,483.66.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and mother 


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1995 to 
December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the claim of entitlement 
to service connection for an acquired psychiatric disorder 
described as bipolar disorder.  

Entitlement to service connection for an acquired psychiatric 
disorder described as schizophrenia was previously denied in 
a September 2002 rating decision.  That decision became final 
when not appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp 
2008). Thus, regardless of any RO action, the Board is 
required to independently consider whether the veteran has 
submitted new and material evidence warranting the reopening 
of the claim before considering the claim on the merits. 
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).

The Board has recharacterized the issue as a claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include bipolar disorder and schizophrenia.

The veteran appeared and testified at a personal hearing in 
July 2008 before the undersigned Acting Veterans Law Judge 
sitting in Waco, Texas.  A transcript of the 
hearing has been added to the record.

Finally, the Board notes that in a December 2006 letter 
decision, the RO denied a request for a waiver of the 
veteran's indebtedness of $7,483.66.  The veteran timely 
submitted a notice of disagreement with this decision.  No 
further action has been taken by the RO.

This issue of Entitlement to waiver of recovery of an 
overpayment of pension benefits in the amount of $7,483.66 is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  A September 2002 rating decision denied entitlement to 
service connection for an acquired psychiatric disorder.  In 
absence of a timely appeal, that decision is final.

2.  The evidence submitted since the September 2002 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for an acquired psychiatric disorder, and raises a 
reasonable possibility of substantiating that claim.

3.  The evidence is in equipoise as to whether the current 
psychiatric disorder had its onset within one year after 
discharge from service and is not solely due to substance 
abuse.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final.  New and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and bipolar disorder.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp 2008); 
38 C.F.R. §§ 3.156(a), 3.159 (2008).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for service connection for an acquired 
psychiatric disorder, to include schizophrenia and bipolar 
disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in November 2003 and 
March 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA provided adequate notice of how disability ratings 
and effective dates are assigned.  While VA failed to 
adequately inform the veteran of the specific basis for the 
prior denial of his claim, the veteran has not been harmed as 
the Board has reopened this claim. Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In addition, in light of the determination 
that service connection is warranted, no further assistance 
is necessary.

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed. 38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam). The Board is required to 
give consideration to all of the evidence received since the 
September 2002 rating decision in light of the totality of 
the record. Hickson v. West, 12 Vet. App. 247, 251 (1999).

Historically, the veteran has submitted claims for an 
acquired psychiatric disability.  Service connection for an 
acquired psychiatric disorder described as schizophrenia was 
initially denied by a September 2002 rating action.  In 
making that determination the RO noted that a current 
examination showed a normal mental status.  The veteran did 
not appeal this decision.  

In November 2003 the veteran filed a claim for service 
connection for an acquired psychiatric described as bipolar 
disorder.

By a January 2004 rating action service connection was denied 
for a psychiatric disorder described as bipolar disorder.  In 
making that determination the RO found that service medical 
records were negative for any diagnosis, or treatment for 
bipolar disorder.  While the current medical treatment 
records revealed diagnoses of psychosis induced by substance 
abuse and bipolar type I; there was no opinion linking the 
current acquired psychiatric disorders to service. 

Although the veteran had a history of psychosis, NOS, 
schizoaffective disorder, schizophrenia, and bipolar disorder 
9 months after separation from service upon VA examination in 
August 2002 he was determined to be psychiatrically normal.  
In the January 2004 rating decision the RO denied service 
connection for a bipolar disorder noting that the veteran was 
now diagnosed with a psychosis as well as bipolar disorder.  
However a VA examiner opined that the conditions were not 
linked to service.   

Therefore, for evidence to be new and material for an 
acquired psychiatric disorder to include bipolar disorder and 
schizophrenia there must be evidence of treatment and or 
diagnosis of a chronic psychiatric disorder in service, 
evidence of a psychosis within the one year presumptive 
period following service, and medical evidence linking the 
current acquired psychiatric disability to service.

A review of the service medical records is entirely silent 
revealing no treatment or diagnosis of any psychiatric 
condition.  

Post service medical treatment records from September 2001, 
nine months after service, revealed that the veteran was 
admitted to the Green Oak psychiatric Hospital.  He was 
initially diagnosed with a psychosis, NOS; and, marihuana and 
ecstasy abuse.  In October 2001, he was transferred to the 
VAMC with a diagnoses of bipolar disorder Type I with 
psychotic features.  He remained unstable and could not be 
interviewed.  A history of substance abuse was suggested.  
There was no mental health problems suggested by the service 
records or in his adolescence by his mother (although there 
was a suggestion of substance abuse in the extended family 
and possible brief mental health symptoms with his mother).  
The Discharge Summary noted that this was the first psychotic 
episode for the veteran.  It was indicated that he had used 
some drugs in previous months which seemed to have been a new 
behavior for him.  It was indicated that it was not sure if 
the current psychotic break was substance induced initially 
or the onset of primary schizophreniform disorder 
(schizophrenia vs. schizoaffective disorder, leading to drug 
use and exacerbated by such.  It was concluded that it was 
thought at that time that current psychotic break was due to 
prominent psychotic symptoms, most likely schizophrenia.  

At an August 2002 VA examination a history of a psychotic 
breakdown in November 2001 was noted.  The veteran reportedly 
took ecstasy and marihuana which probably grossly contributed 
to his mental breakdown.  He had been hospitalized in the 
Little Rock and Jacksonville VAMC and found to be suspicious, 
irritable, evasive, grandiose, and delusional.  The diagnoses 
were schizoaffective schizophrenia and amphetamine and 
marihuana dependence.    

The examiner noted that the veteran continued to be followed 
by VAMC and it appeared that he was recovered.  His original 
psychiatric examination described him as unkempt and 
uncooperative but he gradually improved.  He received a 
Global Assessment of Functioning (GAF) score of 30, and his 
diagnosis was a schizoaffective illness changed to bipolar 
condition.  The current mental disorders examination revealed 
a pleasant looking and polite young man.  The conversation 
was meaningful.  The veteran was well oriented.  The examiner 
believed that whatever his diagnosis had been he should be 
considered recovered.  

At an August 2006 VA examination the examiner noted that he 
was asked to opine whether the veteran's first episode of 
psychosis was an early manifestation of his bipolar or 
schizophrenia (if found), or if his drug use precipitated the 
psychosis.  The veteran reported that he was not under any 
current treatment for anything. He ran out of his medication 
for bipolar disorder about 21/2 months ago and did not refill 
his prescription.  He reported a significant family history 
of psychiatric and substance abuse.  There was a documented 
history of 7 inpatient psychiatric admissions at the VAMC.  
He reported an additional psychiatric admission to a private 
hospital in December 2005.  A review of the records revealed 
he presented with features of bipolar disorder with psychotic 
features; cannabis abuse; alcohol abuse; cocaine abuse; and 
ecstasy abuse.  He reported that he had used ecstasy just 
prior to his first psychotic break in 2001 and prior to this 
never had any psychotic features.  The examiner noted that 
this would lend some support for a diagnosis of substance 
induced psychotic disorder, although there is also a family 
history of psychotic features, and it is likely that both 
genetics, as well as the veteran's history of significant 
drug and alcohol abuse may both be contributing factors to 
his history of mental illness.  The examiner indicated that 
the psychiatric diagnosis was as likely as not bipolar 
disorder or substance induced psychotic disorder and later 
opined that it was as likely as not that his first psychotic 
break was substance induced, noting that there is no evidence 
that his mood instability with psychotic features is the 
direct result an event in service or of symptoms of 
depression, mania, or psychosis while on active duty.

The claims file contains extensive VAMC medical records 
noting continued treatment for psychiatric disorders 
including bipolar disorder, psychosis (schizoaffective vs. 
schizophrenia), anxiety, depression, cannabis abuse, 
polysubstance dependence, and other related psychiatric 
problems.  

Since the veteran filed his claim to reopen in November 2003 
the RO received new evidence including additional VA mental 
health treatment records and the August 2006 VA examination 
report.  In addition, the veteran and his mother offered 
testimony before a Travel Board in July 2008.  This 
additional information meets the criteria for new and 
material evidence.  The new evidence includes evidence of 
current treatment for a psychiatric condition as well as a 
medical opinion as to the current diagnosis and etiology of 
the veteran's psychiatric disorder.  Thus, the new and 
material evidence is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim and raises a reasonable possibility of 
substantiating the claim and the claim of entitlement to 
service connection for an acquired psychiatric disorder to 
include bipolar disorder and schizophrenia is reopened.

As new and material evidence has been received, the Board 
will proceed to adjudicate the claim for service connection 
for an acquired psychiatric disorder, to include bipolar 
disorder and schizophrenia on the merits.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Also, certain 
chronic diseases, including any psychosis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.


After a full review of the record, the Board finds that 
evidence is in equipoise and, resolving all reasonable doubt 
in favor of the veteran, service connection for an acquired 
psychiatric disorder is warranted.  

As discussed above, the medical evidence includes the 
September VA Discharge Summary which included discussion of 
the veteran's psychosis and concluded that It was concluded 
that the current psychotic break was due to prominent 
psychotic symptoms, most likely schizophrenia.  This 
diagnosis was rendered within the one year presumptive period 
after discharge from active service.  Thereafter, the August 
2006 VA examination reported indicated that the psychiatric 
diagnosis was as likely as not bipolar disorder or substance 
induced psychotic disorder and later opined that it was as 
likely as not that his first psychotic break was substance 
induced, thereby leaving in equipoise the question of whether 
psychosis was primary in nature or due to solely to substance 
abuse.  VA hospital treatment records dated in 2007, 
subsequent to the August 2006 VA examination include a 
January 2007 entry which noted that the veteran may have a 
primary psychotic disorder in additional to substance abuse 
and the diagnosis included psychosis NOS.  A March 2007 entry 
noted a history of schizoaffective disorder and polysubstance 
abuse, with recent agitation and psychosis.  Thus a current 
psychiatric disorder, to include a psychosis, is shown.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the criteria for service connection for an acquired 
psychiatric disorder, to include bipolar disorder and 
schizophrenia are met.




ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder to include bipolar disorder and 
schizophrenia.

Service connection for an acquire psychiatric disorder, to 
include schizophrenia and bipolar disorder is granted.


REMAND

Regarding the issue of entitlement to waiver of recovery of 
an overpayment of pension benefits in the amount of 
$7,483.66.  As noted above, in a December 2006 rating 
decision the RO denied the veteran's request for a waiver.  
In December 2006, the veteran submitted a notice of 
disagreement with the RO's decision.  A statement of the case 
addressing this issue has yet to be issued.

If a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a statement of the case (SOC) as 
to that claim. See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly the appeal must be remanded for the following 
actions:

The RO shall issue a statement of the 
case addressing the issue entitlement to 
waiver of recovery of an overpayment of 
pension benefits in the amount of 
$7,483.66.  If, and only if, the veteran 
submits a timely substantive appeal 
addressing this issue should this issue 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the 


matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



____________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


